DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 04/17/2020. Claims 1-11 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a light reception section adapted to receive the light emitted from the light source” in claim 1, and claims dependent thereof.
“a measurement section adapted to measure the number of oscillations” in claim 1, and claims dependent thereof.
“a binarization section adapted to perform a binarization process” in claim 3, and claims dependent thereof.
“ a differentiating section adapted to perform a differentiation process” in claim 4, and claims dependent thereof. 
“a calculation section calculates a mean value of digital data” in claim 8
“a mean calculation section adapted to calculate a mean value of measurement” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a light reception section” is understood to be a photodiode as described in paragraph [0067] of the PGPub US20210186345A1.
“a measurement section”, “a binarization section”, “a differentiating section”, “a calculation section”, “a mean calculation section” are not described in the Specifications such as to associate them with a corresponding structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A measurement apparatus comprising: a light source adapted to emit at least partially coherent light; a light reception section adapted to receive the light emitted from the light source by way of a measurement target and detect a signal proportional to the received light; and a measurement section adapted to measure the number of oscillations included in the signal detected by the light reception section within a certain time period.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of using a sensor with a light source and a light receiver for receiving light is merely insignificant, extra-solution activity in the form of mere data gathering.
The step of measuring the number of oscillations within a certain time period is a mental process that can be performed in the mind. 
Additionally the judicial exception is not integrated into a practical application because the additional element of a generic sensor for gathering detected light is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as the claimed sensor is well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
The following examples clearly show that the light sensor is well understood, routine and conventional activity: US 20180296168 A1 (uses a laser (producing coherent light) and photodetector; paragraph [0031]), US 4109647 A (uses coherent light and a photodetector; abstract); US 20090209871 A1 (paragraph [0025])
Dependent claims 2-10 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea requiring further mental process steps.  

Regarding claims 11,  the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A measurement method of a measurement apparatus for causing the measurement apparatus to: receive light emitted from a light source that emits at least partially coherent light by way of a measurement target and detect a signal proportional to the received light; and measure the number of oscillations included in the signal detected within a certain time period.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of emitting light and detecting received light is merely insignificant, extra-solution activity in the form of mere data gathering.
The step of measuring the number of oscillations within a certain time period is a mental process that can be performed in the mind. 
Additionally the judicial exception is not integrated into a practical application because the additional element of a generic sensor for gathering detected light is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as the claimed sensor is well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
The following examples clearly show that the light sensor is well understood, routine and conventional activity: US 20180296168 A1 (uses a laser (producing coherent light) and photodetector; paragraph [0031]), US 4109647 A (uses coherent light and a photodetector; abstract); US 20090209871 A1 (paragraph [0025]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites the limitation “a mean calculation section adapted to calculate a mean value of measurement results of respective channels, the light reception section and the measurement section being provided for each of the channels.” As written though, the claim has not claimed multiple channels, rather the light reception section and the measurement section provided for multiple channels. As such the clam is indefinite as to whether multiple channels are being claimed. For the purposes of this examination it is understood that Applicant is claiming multiple channels. 

Regarding Claims 1-10, the claim limitations “a measurement section”, “a binarization section”, “a differentiating section”, “a calculation section”, and “a mean calculation section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (as previously noted in the Claim interpretation section above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim of the “a measurement section”, “a binarization section”, “a differentiating section”, “a calculation section”, and “a mean calculation section”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180296168 A1 (hereinafter referred to as “Rice”).
Regarding claim 1, Rice, a non-invasive hemodynamic assessment device, teaches a measurement apparatus (abstract) comprising:
a light source adapted to emit at least partially coherent light (100; paragraph [0031]; Figure 1A);
a light reception section adapted to receive the light emitted from the light source by way of a measurement target and detect a signal proportional to the received light (200; paragraph [0031]; Figure 1A); and
a measurement section adapted to measure the number of oscillations included in the signal detected by the light reception section within a certain time period (counts the number of peaks in a time period (which would count the number of oscillations); paragraph [0056]).
Regarding claim 10, Rice teaches wherein the measurement target includes a human body (paragraph [0034]; Figure 2), and the measurement section measures a blood flow in the human body (paragraph [0045]).
Regarding claim 11, Rice teaches A measurement method of a measurement apparatus for causing the measurement apparatus (abstract) to:
receive light emitted from a light source that emits at least partially coherent light by way of a measurement target and detect a signal proportional to the received light (paragraph [0031]; Figure 1A); and
measure the number of oscillations included in the signal detected within a certain time period (counts the number of peaks in a time period (which would count the number of oscillations); paragraph [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice as applied to claim 1 above, and further in view of US 20130079657 A1 (hereinafter referred to as “Ochs”).
Claim 1 is rejected by Rice as discussed above.
Regarding claim 2, Rice does not explicitly teach wherein the measurement section includes a counter that counts the number of extreme values of the signal.
However, Ochs, a PPG sensor device system, teaches a processor capable of identifying extreme values of the signal (identifies outliers; paragraph [0161]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice, to identify outliers, as taught by Ochs, because doing so identifies unreliable sensor data.  

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice, in view of Ochs, as applied to claim 2 above, and further in view of US 5735799 A (hereinafter referred to as “Baba”).
Regarding claim 3, Rice, in view of Ochs, teaches measuring for extreme values (paragraph [0161]; as taught by Ochs), but does not teach a binarization section adapted to perform a binarization process on the signal so as to count the number of extreme values.
However, Baba, a pulse wave processing device, teaches utilizing a binarization process on the signal (performs binarization on pulse wave; column 6, lines 26-51). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify measuring extreme values of Rice, in view of Ochs, to use binarization, as taught by Baba thus resulting in performing a binarization process on the signal so as to count the number of extreme values. One of ordinary skill in the art would have been motivated to make this modification because doing so provides a process of categorizing signals between normal and irregular signals.
Regarding claim 4, Rice, in view of Ochs and Baba, teaches further comprising:
a differentiating section adapted to perform a differentiation process on the signal so as to acquire the extreme values (identifies outliers; paragraph [0161]; as taught by Ochs), wherein
the binarization section performs the binarization process on the signal that has undergone the differentiation process (performs binarization on pulse wave; column 6, lines 26-51; as taught by Baba).
Regarding claim 5, Rice, in view of Ochs and Baba, teaches further comprising:
a frequency filter adapted to remove noise from the signal (paragraph [0055]; as taught by Rice), wherein
the binarization section performs the binarization process on the signal from which noise has been removed by the frequency filter (column 6, lines 26-51; as taught by Baba).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice, in view of Ochs and Baba, as applied to claim 5 above, and further in view of US 20180156660 A1 (hereinafter referred to as “Turgeon”).
Regarding claim 6, Rice, in view of Ochs and Baba teaches performing a binarization process, but does not explicitly teach removing noise by setting up a hysteresis
However, Turgeon, a physiological PPG sensor, teaches using a hysteresis process (paragraph [0165]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice, in view of Ochs and Baba, to use a hysteresis process, as taught by Turgeon, because doing so improves signal quality and removes unwanted noise (paragraph [0165]; as taught by Turgeon).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice, as applied to claim 1 above, and further in view of US 20100298728 A1 (hereinafter referred to as “Addison”).
Regarding claim 7, Rice does not teach wherein the measurement section is a calculation section that calculates the number of times that measurement points intersect a mean value over the certain time period.
However, Addison, a PPG sensor device, teaches wherein the measurement section is a calculation section that calculates the number of times that measurement points intersect a mean value over the certain time period (paragraph [0069]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rice to determine a mean value, as taught by Addison, because doing so provides characteristic values that can be compared to actual collected data to indicate erroneous signal components (paragraph [0069]; as taught by Addison).
Regarding claim 8, Rice in view of Addison, teaches further comprising:
an Analog Digital Converter section adapted to perform an Analog Digital conversion of the signal (paragraph [0042]; as taught by Addison), wherein
the calculation section calculates a mean value of digital data, obtained by the Analog Digital conversion, over the certain time period and calculates the number of times the mean value and values obtained from respective data points included in the digital data intersect (paragraph [0069]; as taught by Addison).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice, as applied to claim 1 above, and further in view of Addison and US 6475153 B1 (hereinafter referred to as “Khair”).
Regarding claim 9, Rice does not explicitly teach further comprising:
a mean calculation section adapted to calculate a mean value of measurement results of respective channels,
the light reception section and the measurement section being provided for each of the channels.
However, Addison, teaches a mean calculation section adapted to calculate a mean value of measurement results of respective channels. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice to determine a mean value, as taught by Addison, because doing so provides characteristic values that can be compared to actual collected data to indicate erroneous signal components (paragraph [0069]; as taught by Addison).
Further Khair, an optical sensor, teaches the light reception section and the measurement section being provided for each of the channels (column 12, lines 40-53). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice, in view of Addison, to have multiple light reception sections and measurement sections, as taught by Khair, because doing so allows the user to detect and process light from multiple areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792